78 N.Y.2d 876 (1991)
The People of the State of New York, Respondent,
v.
James K. Hayes, Appellant.
Court of Appeals of the State of New York.
Argued April 25, 1991.
Decided June 4, 1991.
Andrea Hirsch and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney (Phyllis A. Monroe and Amyjane Rettew of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for reasons stated in the memorandum of the Appellate Division (163 AD2d 165).